[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT. AMERICAN HARDWARE MUTUAL INSURANCECO.'S MOTION TO STRIKE PLAINTIFF'S REVISED COMPLAINT
The defendant's, American Hardware Mutual Insurance Co.'s, motion to strike the plaintiff's revised complaint is denied as to counts one and three and granted as to count two.
Count One. Although not the plaintiff's employer the defendant the workers' compensation insurance carrier of the plaintiff's employer, is subject to an alleged CUTPA violation based on General Statutes § 31-296c See Lenz v. CNA AssuranceCo. of Conn., Superior Court, judicial district of Ansonia/Milford at Milford, Docket No. 028737 (November 26, 1991, Maiocco, J.) Further, the plaintiff has pled sufficient facts from which it could be found that he is entitled to the benefits allegedly denied.
Count Two. The plaintiff failed to allege facts from which it could be found that the defendant's conduct was extreme and outrageous or that the alleged emotional distress was severe. Thus plaintiff fails to state a cause of action for intentional infliction of emotional distress. See Peyton v. Ellis,200 Conn. 243, 253 (1986).
Third Count. The defendant has offered neither a ground nor legal argument for striking count three CT Page 1620
BY THE COURT
Joseph B. Clark, Judge